                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com
                       Attorneys for Plaintiff

                                                IN THE UNITED STATES DISTRICT COURT

                                                       FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                               )
                                                                                  )
                                                         Plaintiff,               )
                                                                                  )
                       v.                                                         )
                                                                                  )
                       FORREST WRIGHT; AMANDA WRIGHT;                             )
                       NATHAN KEAYS; KELLY KEAYS;                                 )
                       ECO EDGE ARMORING, LLC; DAVID                              )
                       BENEFIELD; WRIGHT CAPITAL                                  )
                       INVESTMENTS, LLC; and DB OILFIELD                          )
                       SUPPORT SERVICES,                                          )
                                                                                  )
                                                         Defendants.              )
                                                                                  )        Case No. 3:19-cv-00311-SLG

                              UPDATED NOTICE TO THE COURT RE INITIAL SCHEDULING AND
                                          PLANNING CONFERENCE REPORT

                                Plaintiff, ConocoPhillips Alaska, Inc. (“ConocoPhillips”), hereby updates is

                       previous Notice to the Court of January 27, 2020, through Nevada counsel for

                       ConocoPhillips Alaska, Inc., informed Forrest Wright he has until next Friday, February
DELANEY WILES, INC.
     Suite 300         21, 2020 to file Answers or Motions for Default will be filed against him. Neither
1007 West 3rd Avenue
 Anchorage, Alaska
       99501           Defendant Amanda Wright or any counsel on her behalf have contacted anyone at Delaney
   (907) 279-3581
 Fax (907) 277-1331




                       Updated Notice to Court re Initial Scheduling and Planning Conference Report                       Page 1 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                            Case 3:19-cv-00311-SLG Document 46 Filed 02/14/20 Page 1 of 3
                       Wiles, or the Nevada law firm representing ConocoPhillips Alaska, Inc. in that action.

                       Undersigned counsel spoke with Thomas Wright, the Oklahoma attorney who had

                       previously indicated he would be representing David Benefield and DB Oilfield Support

                       Services. Mr. Wright stated that he will not be representing either Defendant. He indicated

                       David Benefield would be answering the Complaint pro se. I conveyed to Mr. Wright that

                       Motions for a Directed Verdict will be filed against anyone who has not answered by late

                       Friday afternoon next week, February 21, 2020. He agreed to convey that information to

                       David Benefield.

                               The undersigned counsel will attempt to confer with all parties who have entered an

                       appearance and/or attorneys representing parties the week of February 24, 2020 then will

                       file an update on attempts at an Initial Scheduling and Planning Conference Report with

                       the Court no later than February 28, 2020.

                               DATED this 14 day of February, 2020, at Anchorage, Alaska.

                                                                          DELANEY WILES, INC.
                                                                          Attorneys for ConocoPhillips Alaska, Inc.


                                                                          s/Timothy J. Lamb
                                                                          Timothy J. Lamb, Alaska Bar No.: 8409080
                                                                          DELANEY WILES, INC.
                                                                          1007 West 3rd Avenue, Suite 300
                                                                          Anchorage, Alaska 99504
                                                                          Phone: (907) 279-3581
                                                                          Fax: (907) 277-1331
                                                                          tjl@delaneywiles.com
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Updated Notice to Court re Initial Scheduling and Planning Conference Report                       Page 2 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                         Case 3:19-cv-00311-SLG Document 46 Filed 02/14/20 Page 2 of 3
                       CERTIFICATE OF SERVICE
                       The undersigned hereby certifies that a copy of the
                       foregoing was emailed on the 14th day of
                       February, 2020 to the following:

                       Jeffrey W. Robinson
                       Laura C. Dulic
                       Ashburn & Mason, P.C.
                       1227 W. 9th Ave., Ste. 200
                       Anchorage, AK 99501
                       jeffrey@anchorlaw.com
                       laura@anchorlaw.com
                       (Attorneys for Kelly Keays)

                       Phillip Paul Weidner
                       Phillip Paul Weidner & Associates, APC
                       943 W. 6th Ave., Ste. 300
                       Anchorage, AK 99501
                       phillipweidner@weidnerjustice.com
                       (Attorneys for Nathan Keays and Eco Edge Armoring, LLC)

                       and was mailed to:

                       Forrest and Amanda Wright
                       1901 Colony Place
                       Anchorage, AK 99507

                       David Benefield
                       968 Copper St.
                       North Pole, AK 99705

                       Wright Capital Investments, LLC
                       c/o Anna McDonough, Registered Agent
                       6550 S. Pecos Rd., Ste. 115
                       Las Vegas, NV 89120

                       DB Oilfield Support Services
                       c/o David Benefield
                       15030 E. 253rd St. S.
                       Webbers Falls, OK 74470

                       s/Angela R. Bell
                       4840-8598-5972, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Updated Notice to Court re Initial Scheduling and Planning Conference Report                       Page 3 of 3
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
                         Case 3:19-cv-00311-SLG Document 46 Filed 02/14/20 Page 3 of 3
